 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership or activities on behalf of Local UnionNo. 1682, Chartered by United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, or any other labor organization, by discriminating in any mannerwith regard to hire, or any term or condition of employment, except as author-ized by Section 8 (a) (3) of the Act.WE WILL offer to Floyd Dunkum and Billy Joe Rogers immediate and fullreinstatement to their former or substantially equivalent positions without preju-dice to their seniority or other rights and privileges and will make each wholefor anyloss of earningssuffered as a result of the discrimination against them.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form a labor orga-nization, to join or assist the Union or any other labor organization, to bargaincollectively through representatives of their own choosing or to engage in con-certed activities for the purpose of collective bargaining, or other mutual aid orprotection, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining,members of any labor organization.We will not discriminate in regardto hire or tenure of employment,againstany employee because of membership in,or activity on behalf of, any labor organization.RICHMOND LUMBER AND BUILDING SUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees, if presently serving in theArmed Forces of the United States, of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any questionconcerningthis notice or compliance with its pro-visions, they may communicate directly with the Board'sRegionalOffice, Sixth Floor,707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-2159.Fox CompanyandMetal Polishers,Buffers, Platers&HelpersInternationalUnion, Local 68, AFL-CIO,Petitioner,and Dis-trict Lodge#34 of theInternational Association of Machinistsand AerospaceWorkers, AFL-CIO, Party to a Contract.CaseNo. 9-UC-6.April 2,1966DECISION AND ORDERUpon a petition duly filed under Section 9(b) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficerMark Fox. All parties appeared at the hearing and weregiven full opportunity to participate therein.The Hearing Officer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.The Petitioner and the Employer have filed briefsin support of their respective positions.158 NLRB No. 36. FOX COMPANY321Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].Upon the entire record in this case, including the briefs filed herein,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer has a plant in Cincinnati, Ohio, where it isengaged in the manufacture of decorative ornaments and name plates.It also has a wholly owned subsidiary, Bright-O, Inc., which manu-factures decorative moldings and trim for the automobile and appli-ance industries at a plant in Hamilton, Ohio.Since 1937 the Employer has recognized the Petitioner as the bar-gaining representative of the production employees in the polishing,plating, vitreous enamel, and paint departments of the Cincinnatiplant; other production employees in the plant are represented byother unions. In 1962, following an election, the Board certified Dis-trictLodge #34 of the International Association of Machinists,AFL-CIO, as the bargaining representative of all Bright-O plantproduction and maintenance employees, including metal polishers,buffers, and their helpers.The Employer and the IAM have beenparties to successive collective-bargaining contracts, the most recentof which was effective on May 11, 1965, for employees in the certifiedunit.When the Employer acquired Bright-O, Inc., in 1960, the latter'splant was located in Fairfield, Ohio. In the summer of 1965, oper-%tions of this plant were transferred to a newly constructed plant inHamilton, Ohio, about 20 miles from Cincinnati. In July 1964 andApril 1965, the Employer wrote letters to the Petitioner indicatingthat it was considering "subcontracting" some or all of the paintingwork then being performed in Cincinnati to the Bright-O plant underconstruction in Hamilton.However, none of this "subcontracting"has in fact occurred.As a result of these letters, Petitioner, duringthe course of collective-bargaining negotiations in August 1965, pro-posed a modification in the existing contract-coverage clause so as toinclude not only employees engaged in the polishing, buffing, plating,vitreousenamel,and paint departments of the Cincinnati plant, butalsosimilarly situated employees in any Employer plant within 50miles ofthe Cincinnati plant, including specifically employees in theBright-O plant in Hamilton.Although the Employer assured the221-731-67-vol.156-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner that it no longer intended to transfer any of the Cincinnatiplant operations to the Hamilton plant of Bright-O, and althoughthe Employer has no plants other than the two specifically named, thePetitioner has adamantly insisted on the expanded-coverage clause.In the present petition, the Petitioner seeks clarification of its exist-ing contract unit so as to include employees within its jurisdictionat the Bright-O plant.In theStandard Oilcase,' the Board said :Clarification of a certification or amendment of a unit descrip-tion may be in order where a new employee classification hasbeen created, or an employer's operations have been expandedsubsequent to a certification, and the employees involved arenormal accretions to the certified unit.The Bright-O employees whom Petitioner seeks to add to its exist-ing unit at the Employer's Cincinnati plant are, and have been sincethe Employer's acquisition of Bright-O in 1960, an integral part ofthe production staff at Bright-O; they were included in the produc-tion and maintenance unit of Bright-O employees at the time of theelection and certification in 1962; and they have been included in thecoverage of the successive collective-bargaining contracts betweenthe Employer and the IAM for the certified unit of Bright-O em-ployees both before and after the move to the Hamilton plant.Asstated above, the Hamilton plant is 20 miles from the Employer'sCincinnati plant.Under these circumstances, we find that none ofthe Bright-O plant employees are an accretion to the unit of employ-ees represented by the Petitioner at the Employer's Cincinnati plant.Accordingly, we hereby deny and shall dismiss the petition forclarification.[The Board ordered the petition dismissed.]1The StandardOil Company (Ohio),146 NLRB 1189.PrestonProducts Company, Inc.andInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement WorkersofAmerica(UAW), AFL-CIO.CasesNos. 7-CA-4726 and7-RC-6197.April 2°x,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Stanley N. Ohlbaum issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-158 NLRB No. 35.